Citation Nr: 1035302	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training  during his approximately 35 years of 
service in the Army National Guard beginning in 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a lumbar spine 
disability, hypertension, and bilateral hearing loss.  The 
appellant submitted a notice of disagreement in March 2006, and 
the RO issued a statement of the case in August 2006.   On the VA 
Form 9, substantive appeal, received in October 2006, the 
appellant specifically limited his appeal to the issues of 
entitlement to service connection for degenerative disc disease 
and bilateral hearing loss.

In October 2006, the appellant testified before a decision review 
officer sitting at the RO.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.

In an April 2008 rating decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation, effective August 15, 2005.  Because 
the appellant was awarded a complete grant of the benefit sought 
with respect to that matter, the hearing loss matter is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Although the appellant disagreed with the denial of service 
connection for hypertension in March 2006, he specifically 
excluded this issue from his substantive appeal (VA Form 9) in 
October 2006.  Though the appellant was asked about his 
hypertension during his personal hearing, neither he nor his 
representative has submitted any written argument on the matter 
after such issue was excluded on the substantive appeal.  Thus, 
while the Board acknowledges that the Court in Percy v. Shinseki, 
23 Vet. App. 37 (2009)  allowed VA to waive any issue of 
timeliness in the filing of a substantive appeal, either 
explicitly or implicitly, the Board notes that the appellant, in 
this case, has filed no appeal, timely or untimely, of the 
February 2006 denial of service connection for hypertension; 
rather he excluded the issue.  Based on the circumstances of this 
case, the Board concludes that the matter of entitlement to 
service connection for hypertension is not properly before the 
Board for appellate consideration.  

In July 2008, the RO asked the appellant if he would like 
to file a service connection claim for tinnitus, as a 
November 2006 VA examiner related the appellant's tinnitus 
to military noise exposure.  The RO advised the appellant 
to file a claim in writing, if he chose to do so.  Written 
argument from the appellant's representative dated in 
September 2010 could be construed as a service connection 
claim for tinnitus.  Moreover, the matter of entitlement 
to an initial compensable disability evaluation for 
bilateral hearing loss has been raised in the September 
2010 written argument from the appellant's representative.  
Accordingly, the matters of entitlement to service 
connection for tinnitus and an initial increased rating 
for bilateral hearing loss are referred to the AOJ for 
appropriate action.  



FINDING OF FACT

A chronic lumbosacral spine disability did not have its onset 
during a period of active duty for training or inactive duty for 
training and it is not otherwise related to the appellant's 
service.  



CONCLUSION OF LAW

A chronic lumbosacral spine disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006).

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied prior to the initial 
unfavorable decision on appeal in an October 2005 letter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim, and of the appellant's and VA's 
respective duties for obtaining evidence.  The claims were 
readjudicated by way of an August 2006 statement of the case 
(SOC), and an April 2008 supplemental statement of the case.  The 
SOC advised the appellant as to how disability ratings and 
effective dates are assigned.  See Dingess, supra.

VA also has a duty to assist the appellant in the development of 
the claim. This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder contains service treatment 
records, VA and private medical evidence, and the appellant's 
contentions.  He was also afforded a personal hearing before a 
decision review officer, and was medically evaluated in 
conjunction with this claim.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.   Legal Criteria and Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also 
be granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2010).

"Active military service" is defined, in part, as active duty and 
any period of active ACDUTRA. See 38 U.S.C.A. § 101(24) (West 
2002); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Only "veterans" are entitled to VA compensation under 38 C.F.R. 
§§ 1110 and 1131 (West 2002).  To establish status as "veteran" 
based on ACDUTRA, a claimant must establish that he was disabled 
resulting from an injury incurred in or disease contracted during 
the line of duty during that period of ACDUTRA. 38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

If the claimant does not qualify as a "veteran" with respect to a 
particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, supra., 470-71.  Nor is the claimant entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Once a claimant has carried the initial burden of establishing 
"veteran status" or that the person upon whose military service 
the claim is predicated has "veteran status," he is entitled to 
compensation for a disability resulting from personal injury 
suffered in or a disability contracted in the line of duty, or 
for aggravation of a preexisting injury suffered in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  In the case of aggravation, 
the pre- existing disease or injury will be considered to have 
been aggravated where there is an increase in disability during 
service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2010).

The Court has held that intermittent or temporary flare-ups of a 
pre-existing injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lumbar Spine Disability

Here, both private and VA medical evidence of record confirms a 
current diagnosis of degenerative disc disease of the lumbar 
spine, thereby satisfying the first element of the service 
connection claim.  

The record shows the appellant had periods of active duty for 
training and inactive duty for training.  He specifically 
attributes his current back disability to his period of active 
duty for training in July 1993. 

The record contains a DD Form 261, Report of Investigation, Line 
of Duty and Misconduct Status, confirming that the appellant had 
a period of active duty for training period began on July 10, 
1993, and ended on July 24, 1993.  Moreover, according to such 
report, the appellant complained of back pain which started on 
July 17, 1993 from "no known cause"; however it was the 
examiner's belief that the back complaint was due to heavy 
lifting while loading a maintenance truck.  Diagnosis was 
backache, which was noted to have been incurred in the line of 
duty.  

According to a DA Form 2173, completed on July 20, 1993, the 
appellant reported a backache that developed three days prior 
"on ADT"; a lumbar spine strain was diagnosed.  

On November 1994, May 1996, and April 2000 physical examination 
reports, the appellant specifically denied any back pain or 
history of back pain, and examination of the back was regarded as 
normal.  

In September 2003, the appellant sought private medical treatment 
for low back pain; assessment was lumbar strain, history of 
degenerative joint disease.  A statement from the physician 
indicated that the appellant should keep from strenuous activity 
due to his lumbar spine disability.  

In May 2004, the appellant reported continued low back pain with 
lifting.  

In August 2004, the appellant was seen with complaints of 
increased low back pain with radiation.  A magnetic resonance 
imaging (MRI) scan taken in August 2004 showed focal disc 
protrusion of L4-L5 with facet hypertrophy, resulting in mild 
spinal stenosis and bilateral neuroforaminal narrowing.

In November 2006, the appellant underwent a VA examination to 
ascertain the etiology of his current lumbar spine disability.  
The examiner reviewed the claims folder, to include the reserve 
treatment records covering the July 1993 active duty for training 
period in question.  The appellant's medical history was traced.  
The examiner opined that it is not likely that the appellant's 
current degenerative disc disease with spurring of the back is 
related to a single episode of back strain in 1993.  Rather, the 
examiner opined that the appellant's current back disability is 
more likely related to aging.  

On review of all evidence of record, the Board finds that service 
connection for degenerative disc disease of the lumbar spine is 
not warranted.  While the appellant was diagnosed with a lumbar 
spine strain during his period of active duty for training in 
July 1993, there is no competent medical evidence relating the 
current back pathology to such active duty for training period, 
or to any other incident of military service.  The November 2006 
VA examiner specifically opined that the current lumbar spine 
disability is less likely related to the strain of the lumbar 
spine incurred during the July 1993 period of active duty for 
training.  Rather, the examiner attributed the appellant's 
degenerative disc disease to the normal aging process.  The 
record does not contain a competent medical opinion favorable to 
this claim.

The Board must assess the competence and credibility of the 
appellant as to in-service incurrence of his disability and 
continuity of symptomatology from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005). In Barr v. Nicholson, 
21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

The Board is also charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this capacity, the 
Board finds the appellant is competent to attest to his 
observations of a low back pain.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, he is not competent to diagnose a lumbar spine 
disability, or comment on its etiology, because he does not have 
the requisite medical expertise.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Moreover, the Board finds that the appellant's allegations of low 
back pain since his 1993 period of active duty for training are 
not consistent with the evidence of record.  As observed by the 
November 2006 VA examiner, following the July 1993 incident, the 
appellant did not report back pain or a history of back pain on 
subsequent physical examinations conducted in 1994, 1996, and 
2000.  It was not until September 2003 that the appellant sought 
medical treatment for low back pain and even at that time he did 
not related the low back pain to any inservice event.  The 
appellant did not exhibit degenerative disc disease of the spine 
in 1993 and in the judgment of the VA examiner his current back 
disability was not related to the acute lumbosacral strain during 
his period of active duty for training.  

When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA examiner reviewed the entire claims file and included a 
synopsis of the appellant's medical history.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning; it is clearly more probative than the remaining 
evidence of record.  Therefore, the VA opinion is afforded 
significant probative value.  

As noted, the Board is charged with weighing the positive and 
negative evidence; resolving doubt in the appellant's favor when 
the evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the negative medical 
opinion, and the appellant's lay statements, the Board finds that 
the negative evidence is more persuasive and of greater probative 
value.

The preponderance of the evidence is against the appellant's 
claim for service connection for a lumbar spine disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's claim 
that would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


